                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

CLAYTON DALE NICHOLS,                        )
                                             )
                      Plaintiff,             )
v.                                           )       Case No. CIV-18-161-SPS
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                                 OPINION AND ORDER
       The claimant Clayton Dale Nichols requests judicial review of a denial of benefits

by the Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g).

He appeals the Commissioner’s decision and asserts that the Administrative Law Judge

(“ALJ”) erred in determining he was not disabled. For the reasons discussed below, the

Commissioner’s decision is hereby AFFIRMED.

                       Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if his physical or mental impairment or impairments are of such severity that he

is not only unable to do his previous work but cannot, considering his age, education, and


 1
   On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
work experience, engage in any other kind of substantial gainful work which exists in the

national economy[.]” Id. § 423 (d)(2)(A). Social security regulations implement a five-

step sequential process to evaluate a disability claim. See 20 C.F.R. §§ 404.1520, 416.920. 2

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality

of evidence must take into account whatever in the record fairly detracts from its weight.”



 2
    Step one requires the claimant to establish that he is not engaged in substantial gainful activity.
Step two requires the claimant to establish that he has a medically severe impairment (or
combination of impairments) that significantly limits his ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or his impairment is not medically severe,
disability benefits are denied. If he does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, he is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that he lacks the residual functional capacity (“RFC”) to return to his past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given his age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of his past
relevant work or if his RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).

                                                 -2-
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                Claimant’s Background

       The claimant was twenty-eight years old at the time of the administrative hearing

(Tr. 47, 205). He has a high school education and no past relevant work (Tr. 34, 51, 66).

The claimant alleges that he has been unable to work since October 15, 2013, due to

cervical dystonia (Tr. 218).

                                   Procedural History

       In August 2015, the claimant applied for disability insurance benefits under Title II

of the Social Security Act, 42 U.S.C. §§ 401-434, and for supplemental security income

benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 205-12).

His applications were denied. ALJ Michael E. Finnie conducted an administrative hearing

and determined that the claimant was not disabled in a written opinion dated August 24,

2017 (Tr. 20-36). The Appeals Council denied review, so the ALJ’s written opinion

represents the Commissioners’ final decision for purposes of this appeal. See 20 C.F.R.

§§ 404.981, 416.1481.

                        Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found that

the claimant had the residual functional capacity (“RFC”) to perform a limited range of

light work as defined in 20 C.F.R. §§ 404.1567(a), 416.967(a), i. e., he could lift/carry

twenty pounds occasionally and ten pounds frequently, and could sit/stand/walk about six

hours out of an eight-hour work day, but could have no more than occasional contact with

                                            -3-
the general public (Tr. 27). The ALJ then concluded that the claimant was not disabled

because there was work he could perform in the national economy, i. e., handworker, line

operator, and mail folding machine operator (Tr. 34-36).

                                         Review

      The claimant contends that the ALJ erred by failing to properly evaluate the

opinions of his treating physicians, Dr. Jose Manus and Dr. Bharathy Sundaram. The Court

finds the claimant’s contention unpersuasive for the following reasons.

      The ALJ found that the claimant had the severe impairments of dystonia, spasmodic

torticollis, depressive disorder, and anxiety disorder, but that his obesity was nonsevere

(Tr. 23). The relevant medical records reveal that the claimant’s primary care provider

treated him for spasmodic torticollis in January 2014 and for dystonia in April 2014 and

June 2014 (Tr. 322-25). January 2014 CT scans of the claimant’s brain and cervical spine

were normal apart from narrowing of the C5-6 disc space (Tr. 346-47). A June 2014 MRI

of the claimant’s brain revealed presumed silent sinus syndrome but was otherwise normal

(Tr. 394-96).

      The claimant established care at Texas Institute for Neurological Disorders on

March 5, 2014 for involuntary twitching and jerking of his head and Dr. Matus diagnosed

him with other acquired torsion dystonia (Tr. 390-91). The claimant next presented to Dr.

Sundaram at Texas Institute for Neurological Disorders on June 17, 2014 and reported

some improvement with medication but continued discomfort (Tr. 386). Dr. Sundaram

found diminished range of motion in the claimant’s cervical spine to the left, normal tone

and strength in his extremities except for hypertrophy of the left sternocleidomastoid

                                           -4-
muscle and right trapezius, a normal gait, and no evidence of coordination or balance

problems (Tr. 388). She noted the claimant had a tilt and contraction of his head turned to

the right with some spread of dystonia to his right upper arm and abdominal muscles

(Tr. 388). She diagnosed the claimant with cervical dystonia, other acquired torsion

dystonia, and segmental dystonia (Tr. 388-89). Dr. Sundaram regularly administered

Botox injections through March 2017, but by January 2016 the Botox injections had

provided complete relief of the claimant’s cervical dystonia, although his truncal

contractions persisted (Tr. 357-82, 431-42, 434-36, 474-502).

       In March 2017, Dr. Matus and Dr. Sundaram completed nearly identical physical

RFC assessments as well as forms regarding absences from work, unskilled work

requirements, and a clinical assessment of pain (Tr. 455-72). In these forms, the doctors

indicated, inter alia, that the claimant could sit/stand for fifteen minutes; rarely lift ten

pounds, twist, or stoop; could never look up or down, turn his head right or left, hold his

head in a static position, crouch, or climb ladders or stairs; had significant limitations with

reaching, handling, or fingering; and would be absent from work more than four days per

month (Tr. 460-61, 470-71). As to the claimant’s pain, they indicated that basic physical

work activities would increase the claimant’s pain and reduce his ability to perform

physical and mental work activities to such a degree as to cause inadequate functioning or

total abandonment of tasks (Tr. 456, 465). As to unskilled work requirements, Dr. Matus

and Dr. Sundaram indicated that the claimant could not maintain concentration and

attention for extended periods, handle normal work stress, or attend any employment on a

sustained basis (Tr. 457, 466). They stated that the limitations they found had been

                                              -5-
applicable since they each began treating the claimant in March 2014 and June 2014

(Tr. 463, 472). Additionally, Dr. Matus completed a form regarding sedentary work

requirements wherein he found, inter alia, that the claimant could not stand/walk up to two

hours in an eight-hour workday, sit up to six hours, use both hands for fine manipulation,

or maintain his head in a flexed downward position for extended periods due to cervical

spasmodic torticollis and dystonia on his trunk and upper extremities (Tr. 458).

       Dr. Matthew Feist performed a consultative physical examination of the claimant

on October 21, 2015 (Tr. 404-10). Dr. Feist recorded no abnormalities apart from elevated

blood pressure and concluded that the claimant had no physical limitations (Tr. 410).

       On October 26, 2015, state agency physician Dr. Luther Woodcock completed a

physical RFC assessment and found the claimant could perform the full range of light work

(Tr. 85-86). His findings were affirmed on review (Tr. 107-09).

       At the administrative hearing, the claimant testified that he was unable to work due

to movement in his neck and trunk area (Tr. 51). He further testified that the Botox

injections worked well for his neck but wore off after approximately three or four weeks,

and that they minimally helped his back, but did not help his stomach since he did not

receive injections in his stomach (Tr. 51-52). He stated that his back contracts “quite

frequently” and the contractions are somewhat relieved by sitting down and leaning

forward but that he spends most of his day lying down (Tr. 52). As to his pain, the claimant

testified that his medications reduce his pain for about three hours and that he uses a pain

stimulator three or four times per week (Tr. 53-55). As to specific limitations, the claimant

stated that he could lift his eight-month-old child, stand for three hours, and sit for two and

                                              -6-
one-half or three hours, but could not occasionally lift and carry twenty pounds, or stand

and walk for six hours (Tr. 58, 63-64).

       In his written opinion, the ALJ summarized the claimant’s hearing testimony and

the medical record. In discussing the opinion evidence, the ALJ gave significant weight to

the state agency physicians’ opinions because their opinions were supported by the record,

showing the claimant derived some benefit from neurological treatment and could perform

light work despite some abnormalities on physical examination (Tr. 30). The ALJ gave

only some weight to Dr. Feist’s consultative opinion because it was based on a single

evaluation and the neurological treatment notes reflected more significant symptoms

(Tr. 30). He then assigned little weight to the opinions of Dr. Matus and Dr. Sundaram in

light of the following: (i) the conservative medication management of depression and

anxiety; (ii) their own unremarkable cognitive functioning findings; (iii) the claimant’s

testimony as to his ability to handle stress, adapt to changes in routine, and pay attention;

(iv) their own normal findings as to the claimant’s gait and extremities; and (v) the

claimant’s activities of daily living (Tr. 31-32).

       Medical opinions of a treating physician such as Dr. Matus and Dr. Sundaram are

entitled to controlling weight if “‘well-supported by medically acceptable clinical and

laboratory diagnostic techniques [and] consistent with other substantial evidence in the

record.’” See Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004), quoting Watkins

v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003). Even if a treating physician’s opinions

are not entitled to controlling weight, the ALJ must nevertheless determine the proper

weight to give them by analyzing the factors set forth in 20 C.F.R. §§ 404.1527, 416.927.

                                              -7-
Id. The factors are: (i) the length of the treatment relationship and the frequency of

examination; (ii) the nature and extent of the treatment relationship, including the treatment

provided and the kind of examination or testing performed; (iii) the degree to which the

physician’s opinion is supported by relevant evidence; (iv) consistency between the

opinion and the record as a whole; (v) whether or not the physician is a specialist in the

area upon which an opinion is rendered; and (vi) other factors brought to the ALJ’s

attention which tend to support or contradict the opinion. Watkins, 350 F.3d at 1300-01,

citing Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001). If the ALJ rejects a

treating physician's opinion entirely, he must “give specific, legitimate reasons for doing

so.” Id. at 1301. In sum, it must be “clear to any subsequent reviewers the weight the [ALJ]

gave to the treating source's medical opinion and the reasons for that weight.” Id. at 1300,

citing Soc. Sec. Rul. 96-2p, 1996 WL 374188, at *5 (July 2, 1996).

       The ALJ’s treatment of the opinions of Dr. Matus and Dr. Sundaram, as described

above, meets these standards. The ALJ specifically addressed their findings, considered

each opinion in turn, and gave numerous reasons, supported by the record, for adopting or

not adopting the limitations described in them. Oldham v. Astrue, 509 F.3d 1254, 1258

(10th Cir. 2007) (“The ALJ provided good reasons in his decision for the weight he gave

to the treating sources’ opinions. Nothing more was required in this case.”) [internal

citation omitted]. Accordingly, he did not commit error in failing to include further

limitations for the claimant’s RFC. See, e. g., Best-Willie v. Colvin, 514 Fed. Appx. 728,

737 (10th Cir. 2013) (“Having reasonably discounted the opinions of Drs. Hall and Charlat,

the ALJ did not err in failing to include additional limitations in her RFC assessment.”).

                                             -8-
                                      Conclusion

      In summary, the Court finds that correct legal standards were applied by the ALJ,

and the decision of the Commissioner is therefore supported by substantial evidence. The

decision of the Commissioner of the Social Security Administration is accordingly hereby

AFFIRMED.

      DATED this 12th day of September, 2019.



                                 ______________________________________
                                 STEVEN P. SHREDER
                                 UNITED STATES MAGISTRATE JUDGE




                                          -9-
